department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun uniform issue list sestep ra t2 kk kk aa legend taxpayer a taxpayer b taxpayer c decedent d revocable_trust t restated trust r state a iraa ae ee ee ee kek kk kk kkk ee ae ira b kkk company n company l age a age b ee page age c age d date date date date date date calendar_year calendar_year dear wie ee e ae ee as nee wee wae ee this is in response to your request dated date and supplemented by your letter dated date and by your letter dated date in which you request rulings under sec_401 and sec_408 of the internal_revenue_code the code regarding whether under sec_408 of the code taxpayer a as a beneficiary of decedent d may transfer after decedent d’s death her percentage interest in each of decedent d’s iras to separate iras created solely for her and whether taxpayer a may receive distributions from her beneficiary iras without regard to the distribution decisions made by the other ira beneficiaries taxpayers b and c the following facts and representations have been submitted under penalty of perjury in support of the rulings requested taxpayer a age a taxpayer b age b and taxpayer c age c hereinafter taxpayers’ are the children of decedent d who died on date calendar_year at age d decedent d was predeceased by his spouse and survived by his three children the taxpayers on date decedent d executed a_trust agreement revocable_trust t with himself as trustee revocable_trust t was amended and restated on date and again amended and restated in its entirety on date as restated trust r restated trust r has not been amended revoked or otherwise changed pursuant to its sec_2_1 restated trust r was revocable by decedent d during his lifetime and thus became irrevocable upon his death on date the taxpayers are currently the we page trustees of restated trust r pursuant to section of restated trust r restated trust r is described as being valid under the laws of state a the state in which decedent d resided on his death as of his death on date calendar_year decedent d was the owner of ira a maintained by company n and ira b maintained by company l on date restated trust r was named the beneficiary of ira b through a beneficiary designation on date restated trust r was named the beneficiary of iraa through a beneficiary designation both company a and company b were provided with a copy of restated trust r and a list of its beneficiaries prior to october calendar_year pursuant to sec_3_3 taxpayers are co-equal beneficiaries of decedent d's residual estate of restated trust r which would include the assets in iras a and b restated trust r does not contain any conditions limiting the payment of the assets of iras a and b that are held in restated trust r to the taxpayers taxpayers in their capacity as co-trustees of restated trust r propose to divide both ira a and ira b by means of trustee-to-trustee transfers into six separate iras with taxpayer a taxpayer b and taxpayer c each having two iras for either six transitional iras will be set up by means of trustee-to-trustee his or her benefit transfers in the name of decedent d each of the six will be for the benefit of one of the three named taxpayers as a beneficiary of restated trust r subsequently by means of trustee-to-trustee transfers six final iras will be set up each of the final six transferee iras will be maintained in the name of decedent d for one of for the three above-referenced taxpayers without reference to restated trust r instance it is proposed that one transferee ira will be maintained by company a in the name of decedent d for the benefit of taxpayer a and another transferee ira will be it maintained by company b in the name of decedent d for the benefit of taxpayer a is further proposed that distributions from each of the two transferee iras set up to benefit taxpayer a will be made over the life expectancy of taxpayer a the oldest of the three taxpayers taxpayer a asserts that other than a distribution made to decedent d in calendar_year no funds in either ira a or ira b have been distributed based on the facts and representations you request the following rulings the two beneficiary iras collectively referred to as beneficiary iras created by means of trustee-to-trustee transfers which will be maintained in the name of will constitute inherited iras as such term is decedent d for the benefit of taxpayer a defined in sec_408 of the code the creation of the beneficiary iras for the benefit of taxpayer a by means of trustee-to trustee transfers as provided in revrul_78_406 shail not constitute taxable_distributions or payments as the terms are defined for purposes of se nace sec_408 of the code to taxpayer a nor will they be considered excess_contributions to the iras set up to benefit taxpayer a regarding the beneficiary iras the ira ultimately created by a trustee-to- trustee transfer of a portion of ira a to the ira to be established in decedent d’s name and maintained by company a for the benefit of taxpayer a may be maintained to separately from the ira created by a trustee-to-trustee transfer of a portion of ira b the ira to be established in decedent d’s name and maintained by company b for the benefit of taxpayer a the minimum distribution_requirements under sec_401 of the code concerning the beneficiary iras created by trustee-to-trustee transfers for the benefit of taxpayer a may be met by distributing amounts annually from each distinct beneficiary ira created for taxpayer a's benefit computed using taxpayer a's remaining life expectancy as the eldest of the sibling taxpayers utilizing the single life table provided at sec_1_401_a_9_-9 of the final income_tax regulations question and answer beginning with calendar_year and each calendar_year thereafier with respect to your first ruling_request sec_408 of the code provides generally that in accordance with the rules of sec_72 of the code amounts paid or distributed from an ira are included in gross_income by the payee or distributee addition sec_408 of the code provides that an ira will be considered an inherited ira if the ira is maintained by a person who acquired the ira by reason of the death of another individual and was not the surviving_spouse of such individual in pursuant to the facts represented herein taxpayer a who was not decedent d's spouse will acquire her beneficiary iras by virtue of the decedent d's death accordingly to the extent the beneficiary iras are considered iras they will constitute inherited iras within the meaning of such term under sec_408 of the code with respect to your second ruling_request sec_408 of the code provides that in general amounts from an inherited ira cannot be rolled over into another ira revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another irs trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in sec_408 of the code and does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee-to-trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of page ss the beneficiary the beneficiary accomplishing such a post-death trustee-to-truste transfer need not be the surviving_spouse of a deceased ira holder thus with respect to your second ruling_request the proposed trustee-to-trustee transfers to be used to establish the beneficiary iras set up to benefit taxpayer a will not pursuant to the above-referenced revrul_78_406 constitute taxable payments or distributions within the meaning of sec_408 of the code to taxpayer a and also will not constitute excess_contributions to the beneficiary iras set up to benefit taxpayer a with respect to your third letter_ruling request two distinct beneficiary iras will be set up to benefit taxpayer a each ira will hold assets transferred from a distinct ira maintained by decedent d at his death nothing in the code or income_tax regulations promulgated thereunder requires the two beneficiary iras to be set up to benefit taxpayer a be aggregated accordingly the beneficiary ira to be created by means of a trustee-to-trustee transfer of a portion of ira a to an ira established in decedent d’s name and maintained by company a for the benefit of taxpayer a may be maintained separately from the ira to be established by means of a trustee-to-trustee transfer of a portion of ira b to the ira established in decedent d’s name and maintained by company b for the benefit of taxpayer a this conclusion assumes that each beneficiary ira be established through a two-step process that will first consist of a transitional ira that will be established by the above-mentioned trustee-to-trustee transfer and will be titled in the following format decedent d deceased for the benefit of taxpayer a as beneficiary of restated trust r second each beneficiary ira will be established by means of an additional trustee-to-trustee transfer from each respective transitional ira with each beneficiary ira being titled in the following format decedent d deceased for the benefit of taxpayer a with respect to your fourth ruling_request sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained sec_401 of the code provides that a_trust shall not constitute a qualified_trust under the code unless the plan provides that the entire_interest of each employee ira holder will be distributed to such employee ira holder not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee ira holder or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee ira holder or the life expectancy of such employee ira holder and a designated_beneficiary page xe sec_401 i of the code provides in general that if an employee ira holder dies after distribution of his interest has begun in accordance with sec_401 after his required_beginning_date the remaining portion of his interest must be distributed at least as rapidly as under the method of distribution being used as of the date of his death sec_401 of the code provides in relevant part that for purposes of sec_401 the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age and on date final income_tax regulations regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also 2002_19_irb_852 date sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code and that in order to satisfy sec_401 of the code for purposes of determining required minimum distributions for calendar years beginning on or after date the rules of sec_1_401_a_9_-1 through a -9 of the regulations must be applied except as otherwise provided sec_1_401_a_9_-4 of the regulations question and answer states that only individuals may be designated beneficiaries for purposes of sec_401 of the code a person that is not an individual such as the employee’s ira holder's estate may not be a designated_beneficiary sec_1_401_a_9_-4 of the regulations question and answer a provides that in order to be a designated_beneficiary that beneficiary must be a beneficiary as of the date of the employee’s ira holder's death the designated_beneficiary will generally be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the regulations question and answer a provides that a_trust is not a designated_beneficiary even if the trust is named as a beneficiary accordingly restated trust r is not a designated_beneficiary of decedent d even though restated trust r was named by decedent d as the beneficiary of iras a and b sec_1_401_a_9_-4 of the regulations question and answer a further provides that if the requirements of question and answer b are met and the required_documentation as described in question and answer b is provided to the plan_administrator ira custodian by the trustee of such trust the beneficiaries of the trust will be treated as having been designated as beneficiaries of the employee ira holder under the plan ira for purposes of determination the distribution period under sec_401 of the code the requirements of sec_1_401_a_9_-4 question and answer b are nage the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee ira holder the beneficiaries of the trust who are beneficiaries with respect to the trust’s interest in the employee’s ira holder’s benefit are identifiable within the meaning of the regulations from the trust instrument such documentation has been provided to the plan_administrator ira custodian sec_1_401_a_9_-4 question and answer b of the regulations provides in part that at a minimum documentation sufficient to enable a plan_administrator ira custodian to identify beneficiaries of an ira must be provided by a trustee to the ira custodian by october of the calendar_year immediately following the calendar_year in which the ira holder died taxpayer a has submitted documentation representing that i restated trust r is valid under the laws was the named beneficiary of iras a and b ii restated trust r of state a iii restated trust r became irrevocable upon decedent d’s death iv the beneficiaries of restated trust r with respect to the trust’s interest in iras a and b are identifiable in restated trust r and are in fact taxpayers a b and c v copies of restated trust r were sent to companies l and n prior to october calendar_year accordingly taxpayers a b and c are considered the potential designated beneficiaries of iras a and b - with further respect to your fourth ruling_request sec_1_401_a_9_-5 question and answer a of the regulations provides in part that if an employee ira holder dies on or after his required_beginning_date the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s ira holder's date of death is either - if the employee ira holder has a designated_beneficiary as of the date determined under sec_1_401_a_9_-4 question and answer the longer of i the remaining life expectancy of the employee’s ira holder's designated_beneficiary determined in accordance with paragraphs c or c of question and answer and ii the remaining life expectancy of the employee ira holder determined in accordance with paragraph c of question and answer or if the employee ira holder has no designated_beneficiary as of the date determined under sec_1_401_a_9_-4 question and answer the remaining life expectancy of the employee ira holder as determined under sec_1_401_a_9_-5 question and answer c sec_1_401_a_9_-5 question and answer c of the regulations provides in general that with respect to an employee ira holder who has a non-spouse designated_beneficiary the applicable distribution period measured by the beneficiary's remaining life expectancy is determined using the beneficiary's age as of the beneficiary's birthday in the calendar_year immediately following the calendar_year of the employee’s ira holder's death the applicable distribution is reduced by one for mage se each subsequent calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s ira holder's death sec_1_401_a_9_-5 question and answer of the regulations states in general that if more than one beneficiary is designated as a beneficiary by an employee ira holder as of the applicable_date for determining the designated_beneficiary under sec_1_401_a_9_-4 question and answer of the regulations the beneficiary with the shortest life expectancy will be the designated_beneficiary for purposed of determining required distributions sec_1_401_a_9_-8 question and answer a of the regulations contains the separate_account rules as applied to defined contribution plans a separate_account is an account under which the beneficiary or beneficiaries differ from the beneficiary or beneficiaries of other accounts in general if separate_accounts are established for years subsequent to the calendar_year containing the date on which the separate_accounts were established or the date of death if later a separate_account under a plan ira is not aggregated with the other separate_accounts under the plan ira in order to determine whether the distributions from such separate_account satisfy the requirements of sec_401 of the code rather the rules in sec_401 q9 of the code apply separately to each separate_account under the plan ira sec_1_401_a_9_-8 question and answer of the regulations provides that a separate_account is a separate portion of an employee’s ira holder's benefit reflecting the separate interest of the employee’s ira holder's beneficiaries under the plan ira as of the date of the employee’s ira holder's death for which separate_accounting is maintained the separate_accounting must allocate all post-death investment gains and losses contributions and forfeitures for the period prior to the establishment of the separate_accounts on a pro-rata basis in a consistent and reasonable manner among the separate_accounts sec_1_401_a_9_-4 question and answer c of the regulations provides in relevant part that the separate_account rules are not available to beneficiaries of a_trust with respect to the trust's interest in an employee's benefit the relevant single life table for determining life expectancy is provided in sec_1_401_a_9_-9 question and answer of the regulations sec_1_408-8 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code as noted above taxpayers a b and c are the potential designated beneficiaries with respect to iras a and b however because taxpayers a b and c are potential designated beneficiaries of iras a and b as a result of being identifiable beneficiaries of restated trust r’s interest in both ira a and ira b pursuant to sec_1_401_a_9_-4 question and answer c the separate_accounting rules are inapplicable to distributions made from iras a and b thus taxpayer a as the eldest of the three taxpayers is the designated_beneficiary as that term is used with respect to the page nee required_distribution rules of code sec_401 as they apply to decedent d’s iras a and b with further respect to your fourth ruling_request as noted above sec_1 of the regulations question and answer a provides in part that iras are subject_to the required_minimum_distribution rules under sec_401 of the code in addition because the two beneficiary iras set up to benefit taxpayer a result from subdivision of decedent d’s iras a and b the required_minimum_distribution rules pursuant to sec_1_401_a_9_-5 question and answer will be applied to the beneficiary iras by treating taxpayer a as the designated_beneficiary of each beneficiary ira accordingly the minimum distribution_requirements under sec_401 of the code may be met with respect to each beneficiary ira by distributing amounts annually to taxpayer a from each of her respective beneficiary iras computed using taxpayer a’s remaining life expectancy since she is the beneficiary with the shortest remaining life expectancy of the three taxpayers and using single life table as provided in sec_1_401_a_9_-9 of the regulations question and answer beginning with calendar_year and continuing each calendar_year thereafter no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable hereto this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact at address all correspondence to se t ep ra t2 - _ please sincerely yours daz zot donz employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc kek ek kkk kkk ekk
